TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00481-CV


                                  L. C. and S. B.-N., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 302,716-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on October 15,

2020. By request to this Court dated October 14, 2020, Paula K. Stone requested an extension of

ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Paula K. Stone is hereby ordered to

file the reporter’s record in this case on or before October 26, 2020. If the record is not filed by

that date, Stone may be required to show cause why she should not be held in contempt of court.
              It is ordered on October 19, 2020.



Before Justices Goodwin, Triana, and Smith




                                               2